UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6163



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LORI D. BLAKELY,

                                             Defendant - Appellant.


                            No. 05-6110



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LORI D. BLAKELY,

                                             Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-00-927; CA-02-4185-2-18)


Submitted:   May 18, 2005                 Decided:   August 11, 2005


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.
Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Lori D. Blakely, Appellant Pro Se. Michael Rhett DeHart, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Lori D. Blakely seeks to appeal the district court’s

order dismissing her 28 U.S.C. § 2255 (2000) motion (No. 04-6163),

and the district court’s order denying her motion to reopen the

time for appeal under Fed. R. App. P. 4(a)(6) (No. 05-6110).     We

dismiss appeal No. 04-6163 for lack of jurisdiction because the

notice of appeal was not timely filed, and affirm the court’s order

in appeal No. 05-6110.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).       This appeal period is

“mandatory and jurisdictional.”     Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

           The district court’s order dismissing Blakely’s § 2255

motion was entered on the docket on August 20, 2003.   The notice of

appeal was filed on January 12, 2004.    We previously remanded to

the district court with instructions to construe Blakely’s motion

for an extension of time under Fed. R. App. P. 4(a)(5), filed on

December 15, 2003, as a motion to reopen under Fed. R. App. P.

4(a)(6).   Because the record revealed that Blakely was notified by


                               - 3 -
the clerk of court on November 19, 2003, that her § 2255 motion had

been dismissed and because she failed to timely file the motion to

reopen within seven days thereafter, as required by Fed. R. App. P.

4(a)(6)(A), the district court concluded that Blakely failed to

timely    invoke    the     protection    of     the   Rule.       Accordingly,    the

district court denied the motion to reopen the appeal period.

Because    our     review    of   the    uncontested      facts      confirms   these

findings, we also find that Blakely failed to timely seek the

benefit of Rule 4(a)(6).             Thus, because Blakely failed to file a

timely notice of appeal or to properly obtain an extension or

reopening    of     the     appeal    period,     we    deny   a     certificate   of

appealability and dismiss appeal No. 04-6163 as untimely.                    We deny

Blakely’s pending motions for “Intervention,” to file supplemental

briefs, to “Compel the District Court to Respond to the Remand,” to

place the case in abeyance, and for a writ of mandamus.                      Because

the district court properly denied Blakely’s motion to reopen the

appeal period, we affirm the order that is the subject of appeal

No. 05-6110.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED IN PART;
                                                                      DISMISSED PART




                                         - 4 -